DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,18,19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WALSH 20010052837.
CLAIMS 1,18
	WALSH discloses an inductor device (DCT, Fig. 5) comprising:
a first electrically conductive path (44);
a second electrically conductive path (46);
first material (insulator 48), the first material operative to space (a) the first electrically conductive
path with respect to the second electrically conductive path, the first material electrically
isolating the second electrically conductive path from the first electrically conductive
path in the inductor device; and

second material (magnetic material 50), the second material being magnetically permeable material, an
assembly of the first electrically conductive path, second electrically conductive path, and
the first material being disposed in a core of the second material (Fig. 5).
CLAIMS 2,19
	WALSH discloses the inductor device as in claim 1, wherein the first electrically conductive path is a first tubular structure extending along an axial length of the inductor device from a first end of
the inductor device to a second end of the inductor device; and
wherein the second electrically conductive path is a second tubular structure
extending along the axial length of the inductor device from the first end to the second
end ([0140] Circular Cross Section Configuration
[0141] Although the cross-sections of the inductive components of the invention have been depicted as essentially rectangular, other cross-section shapes are possible, such as elliptical or round. FIG. 19 depicts an inductor with round cross section 152. A circular conductor 153 is coated with insulation 154 and subsequently coated with a magnetic core material 155 in a coaxial arrangement. A two lamination configuration is shown with non-magnetic insulating layer 156 between the two laminations).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5,6,15,16,17,22,23,31,32 is/are rejected under 35 U.S.C. 103 as being unpatentable over WALSH 20010052837.
CLAIMS 5,22,23
	WALSH discloses the inductor device as in claim 1. 
WALSH does not disclose wherein the second material has a magnetic permeability greater than 1.
It is well known in the art that the greater the magnetic permeability of the core which the coil is wrapped around, the greater the inductance.
	It would have been obvious to one having ordinary skill in the art to have chosen a magnetic permeability material to set an inductance value for an inductor design.
CLAIM 6
	WALSH discloses the inductor device as in claim 1.
WALSH does not disclose wherein current passing through the first electrically
conductive path produces magnetic flux; and
wherein a first density of the magnetic flux in the first material is substantially
less than a second density of the magnetic flux in the second material.
	It is well known in the art that the flux density in a material having a higher permeability is higher.
CLAIMS 15,31
	A system comprising:
a circuit board;
the inductor device of claim 1, the inductor device disposed in a circuit affixed to
the circuit board.
It is obvious that affixing the inductor device to a circuit board is an intended use to filter frequencies on the circuit board. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structure limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
CLAIM 16
	An assembly comprising:
a first inductor device fabricated in accordance with the inductor device
of claim 1;
a second inductor device fabricated in accordance with the inductor device of
claim 1; and
the first device and the second device being connected in series.
	It is obvious to one having ordinary skill in the art that connecting two inductor devices in series is equal to the sum of the two inductor inductances because the total number of turns is effectively increased.
CLAIM 17
	An assembly comprising:
a first inductor component fabricated in accordance with the inductor device of
claim 1;
a second inductor component fabricated in accordance with the inductor device of
claim 1; and
the first inductor component and the second inductor component being connected
in parallel.
	It is obvious to one having ordinary skill in the art that connecting inductors in parallel decreases the effective inductance of the circuit with the equivalence inductance of N inductors connected in parallel being the reciprocal of the sum of the reciprocals of the individual inductance.
It would be obvious to connect inductors in parallel to reduce the inductance of the circuit.
CLAIM 32
	WALSH discloses the claimed invention except for the computer processor hardware to fabricate an inductor. 
	It would have been obvious to one having ordinary skill in the art at the time of the invention to program a computer processor to fabricate an inductor, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
	
Allowable Subject Matter
Claims 3,4,7,8,9,10,11,12,13,14,20,21,24,25,26,27,28,29,30,33,34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049. The examiner can normally be reached 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
May 30, 2022




/ROBERT L DEBERADINIS/Primary Examiner, Art Unit 2836